Citation Nr: 0719443	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  03-36 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel





INTRODUCTION

The veteran had active service from April 1941 through 
January 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In the Board's May 2006 remand, the issues of error in a 1946 
rating decision and in the current combined rating 
evaluation, as well as an increased rating for the right leg 
condition, were referred for appropriate action. These issues 
have not been addressed in any way since May 2006.  As such, 
they are AGAIN REFERRED for appropriate action.

The appellant filed a motion to advance his appeal on the 
Board's docket in March 2006.  That motion was granted in 
April 2006.  38 U.S.C.A. § 7107 (West 2005); 
38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Service connection is in effect for complete paralysis of 
the right common peroneal nerve and partial paralysis to the 
posterior tibial nerve, residual to a gun shot wound, with a 
current rating of 60 percent; for clinical right SI lumbar 
radiculopathy with fibromyositis, lumbar paravertebral 
muscle, with a current rating of 40 percent; and for right 
thigh scars, residual to a gun shot wound, with a current 
rating of 10 percent; with a combined rating of 80 percent.  

2.  Competent medical evidence shows that the veteran is 
unable to secure or follow a substantially gainful occupation 
because of his back pain, gait impairment, easy exacerbation 
of pain, limited standing tolerance, limited ambulation 
tolerance, and inability to ambulate without assistive 
devices.



CONCLUSION OF LAW

The criteria for a total evaluation based on individual 
unemployability due to service-connected disabilities are 
met.  38 C.F.R. § 3.340, 3.341(a), 4.16(a), 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a total disability rating based upon 
his individual unemployability (TDIU).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total and when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If 
there is only one such disability, it shall be ratable at 60 
percent or more, and, if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Neither 
the veteran's non-service-connected disabilities, nor his 
advancing age may be used as a determining factor in the 
rating agency's judgment.  38 C.F.R. §§ 3.341(a), 4.16(a), 
4.19.

The veteran is service-connected for complete paralysis of 
the right common peroneal nerve and partial paralysis to the 
posterior tibial nerve, residual to a gun shot wound, with a 
current rating of 60 percent.  He is also service-connected 
for clinical right SI lumbar radiculopathy with 
fibromyositis, lumbar paravertebral muscle, with a current 
rating of 40 percent.  And, he receives a 10 percent rating 
for right thigh scars, residual to a gun shot wound.  His 
combined rating is 80 percent.  See March 2003 rating 
decision.  Because two of his three service-connected 
disabilities are rated as at least 40 percent, and because 
the combined rating is in excess of 70 percent, the veteran 
clearly meets the percentage requirements of 38 C.F.R. 
§ 4.16(a).  The question becomes whether the veteran is 
unemployable due to his service-connected disabilities.

VA has conceded that the veteran is unemployable.  See May 
2006 Board remand.  This conclusion is supported by the 
medical evidence in the claims folder.  The matter was 
remanded in order to determine the cause of the 
unemployability.  As stated above, neither the veteran's non-
service-connected disabilities, nor his advancing age may be 
used as a determining factor in the rating agency's judgment.  
38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  In this case, several 
medical opinions have been obtained in an effort to assess 
the cause of the veteran's unemployability.

In a February 2003 report following a VA general medical 
examination, it was reported that the veteran stopped working 
in 1978 following a myocardial infarct, after which he 
continued to have chest pain.  This was also reported in the 
report from the February 2003 VA examination of the 
peripheral nerves.  In May 2003, a private physician, Dr. 
Navarro, submitted a statement indicating that the veteran's 
unemployability was due to his back pain and gait impairment.  
In other words, Dr. Navarro connected the veteran's 
unemployability with his service-connected disabilities.  
However, he provided no explanation for his conclusion, so 
the Board remanded the matter in May 2006 to obtain an 
additional opinion.

In October 2006, the veteran was afforded three additional VA 
examinations, one for the spine, one for the peripheral 
nerves, and one for the muscles.  In the spine examination 
report, the VA examiner reported the veteran's current 
physical condition in detail and stated that he is 
independent in his self-care, but dependant in activities of 
daily living such as shopping, lawn care, household chores, 
and driving.  The examiner did note the veteran's 1978 
retirement, but recognized that the issue is whether the 
veteran is unemployable, not whether the veteran is 
unemployed.  The spine examiner diagnosed lumbosacral strain-
myositis; complete paralysis of right peroneal nerve; and 
clinical right S1 radiculopathy.  The examiner went on to 
opine that these diagnosed disabilities "preclude [the 
veteran] to fulfill any job duties due to easy exacerbation 
of pain in thoracolumbar spine as well as limited standing 
tolerance and ambulation tolerance."  Because these 
diagnosed conditions are service connected, this examiner's 
opinion clearly supports the conclusion that these service-
connected disabilities alone cause the veteran's 
unemployability.  The examiner discussed no non-service 
connected disorders in relation to the unemployability 
factor.  He simply stated that it was the back pain, limited 
standing and ambulation caused by the veteran's service-
connected disabilities that causes his unemployability.

In the October 2006 peripheral nerve examination, the 
examiner again reported the veteran's current physical 
condition.  This was followed by a diagnosis of right 
peroneal nerve palsy with superimposed right lumbar 
radiculopathy with neurological symptoms.  The peripheral 
nerve examiner, however, opined that conditions such as his 
age and memory disturbance have rendered the veteran 
unemployable, and not solely the service-connected 
disabilities diagnosed.  This opinion falls against a finding 
that the veteran's unemployability was caused by his service-
connected disabilities alone, although as noted above, the 
veteran's age is not for consideration.

The third of the veteran's October 2006 VA examinations was 
of the veteran's muscular disabilities.  Following physical 
examination, right common peroneal nerve paralysis with 
residual weakness in right foot, plantar flexors and 
dorsiflexors was diagnosed.  The examiner went on to opine 
that the veteran is "unable to ambulate without assistive 
devices, specifically an ankle foot orthosis and lately a 
walker due to low back pain.  Thus, he is unable to fulfill 
any job requirements or job activities."  These disabilities 
are part of the veteran's service-connected complete 
paralysis of right common peroneal nerve and partial 
paralysis to posterior tibial nerve, which is manifested by 
foot drop.  See March 2003 rating decision.  As such, this 
opinion supports the conclusion that the veteran's service-
connected disabilities have caused his unemployability, 
without consideration to any non-service-connected 
disabilities.

In summary, the May 2003 opinion of Dr. Navarro, and the 
October 2006 spine examiner and muscle examiner, each 
concluded that the veteran is unemployable due to service-
connected disabilities.  These competent medical doctors did 
not discuss non-service-connected disabilities when coming to 
this conclusion.  The October 2006 peripheral nerve examiner, 
however, suggests that non-service connected conditions such 
as age and memory disturbance contribute to the veteran's 
unemployability.  This, however, is one opinion out of four.  
The other three opinions support the conclusion that service-
connected disabilities, without consideration of non-service 
connected disabilities or age, cause this veteran to be 
unemployable.  As such, the preponderance of the evidence 
supports such a conclusion.

Because the veteran meets the percentage requirements of 
38 C.F.R. § 4.16(a), and because the preponderance of the 
evidence supports the conclusion that he is unemployable 
because of his service connected disabilities, without 
considering his non-service connected disabilities, the 
veteran's claim for TDIU must be granted.

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim. 
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In light of the determinations reached in this 
case, no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to TDIU is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


